Citation Nr: 1456328	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from October 1980 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1997 and August 2009 rating decisions of the RO.

The March 1997 rating decision denied the Veteran's claim of service connection for a left ankle disorder.  The August 2009 rating decision denied the Veteran's claim of service connection for a back disorder.  

In September 2011, the Veteran withdrew her request for a hearing with the Board.  

In pertinent part, the Board remanded the case in January 2014 for additional due process considerations and development.  The Veteran was afforded a VA examination in March 2014, and a Supplemental Statement of the Case was issued in August 2014.  The case has been returned to the Board.  



FINDINGS OF FACT

1.  The currently demonstrated residuals of a left ankle sprain is shown as likely as not to have had its clinical onset following an injury sustained during the Veteran's period of active service.

2.  The Veteran is not shown to have manifested complains or findings referable to a chronic back disorder in service or for many years thereafter.

3.  The currently demonstrated low back degenerative changes are not shown to be due to an event or incident of the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her disability manifested by the residuals of a left ankle sprain is due to a disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The Veteran's disability manifested by low back degenerative changes is not due to disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein; nor is any proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated December 2008 and July 2013, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection.  

The letters also informed her of her and VA's respective duties for obtaining evidence.  The decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  

The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were provided by medical professionals, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board acknowledges that the Veteran was treated for a major sprain of the left ankle in November 1980.  A December 1980 profile described the sprain as healing.  

The Board also notes that the Veteran was treated for complaints of back pain in service.  These complaints were contemporaneous to her treatment for her now service-connected pelvic inflammatory disease.

In connection with a February 1982 Report of Medical History, the Veteran denied experiencing broken bones, recurrent back pain, foot problems or joint pain.  At the contemporaneous examination, she reported having a history of a left ankle sprain in November 1980, with some swelling; a physical examination of the lower extremities, feet, spine, and musculoskeletal system was noted to have been normal.  

The Veteran reported a history of a left ankle fracture in August 2007 and was given instructions on treating a fracture, as well as treating bruises and strains, of the ankle at that time; the treatment records from the initial, August 2007 visit for her left ankle are not of record.  

Likewise, there are private medical records from the Orthopedic and Spine Institute showing that the Veteran received follow up treatment for left ankle pain again in September 2007 and November 2007; her left ankle was described as healing.  

The Veteran was diagnosed with having a resolved left ankle sprain at her March 2014 VA examination.  At both the July 2012 and March 2014 VA examinations, there was no evidence of any current left ankle pathology; there was no evidence of a current left ankle disorder or residuals of a sprain or fracture of the left ankle. The March 2014 VA examiner noted that there was no indication that the Veteran had a fracture in service, as alleged, because the December 1980 profile did not restrict her activities in such a way as to suggest a cast; the VA examiner pointed out that the service treatment records only documented treatment for pain and a sprain, and that her separation examination was normal.   

However, given the Veteran's credible assertions of having left ankle pain due to the documented sprain incurred in service, the Board finds the evidence to be in relative equipoise in showing that she as likely as not has current disability manifested by the residuals of the left ankle sprain that was due to the significant injury sustained during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.

The Veteran has been diagnosed with degenerative disc disease of the thoracolumbar spine.  However, the August 2013 VA examiner found that the Veteran's degenerative disc disease of the thoracolumbar spine was more likely related to her tobacco abuse and obesity, and not her service, in light of the absence of any related findings in service or for nearly 26 years thereafter.  

Moreover, the private and VA treatment records showed that the Veteran had been treated for complaints of back pain since 2008 and diagnosed with degenerative disc disease of the thoracolumbar spine.

Moreover, the March 2014 VA examiner found that the Veteran's back pain in service was a symptom of her pelvic inflammatory disease, and not a separate back disorder.  

In this regard, the Board observes that, at the August 2013 VA examination, the Veteran asserted that her back disorder was independent of her pelvic inflammatory disease.  

Similarly, the March 2014 VA examiner added that the Veteran had denied a history of a back injury during service and reported having a history of spasm-like pain in service, but that no back disorder was shown in service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board finds that the weight of the evidence shows that the service-connected pelvic inflammatory disease did not cause or aggravate the current degenerative disc disease of the thoracolumbar spine.  The Board observes that neither the Veteran's treating providers nor the VA examiners have identified a relationship between the Veteran's degenerative disc disease of the thoracolumbar spine and her service-connected pelvic inflammatory disease.  

The August 2013 and March 2014 VA examiners found that, while back pain could be a symptom of pelvic inflammatory disease, her degenerative disc disease was unrelated, as the degenerative disc disease of the thoracolumbar spine was part of her musculoskeletal system and not her reproductive system.  The March 2014 VA examiner also stated that pelvic inflammatory disease could not aggravate degenerative disc disease of the thoracolumbar spine.

Significantly, there were no complaints of back pain until 2008, wherein she was diagnosed with degenerative disc disease.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to describe her back manifestation.  She is also competent to report when her symptoms were first identified.  However, her statements must be weighed against the other evidence of record that does not show that her current degenerative disc disease of the thoracolumbar spine is related to an event or incident of her service.  

To the extent that there are lay statements asserting that the Veteran's degenerative disc disease of the thoracolumbar spine related to service, the Board finds that the probative value of the general lay assertions is outweighed by the medical evidence of record that does not show any relationship between her degenerative disc disease of the thoracolumbar spine and an event or injury in service, including her pelvic inflammatory disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

Here, the most probative and credible evidence, the July 2012, August 2013, and March 2014 VA examination reports, also establishes that the Veteran's degenerative disc disease of the thoracolumbar spine is not related (caused or aggravated) to her service-connected pelvic inflammatory disease.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for the residuals of a left ankle sprain is granted.

Service connection for a back disorder is denied.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


